DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 and 22-28, drawn to a method and process for selecting a beam for transmitting and receiving information on an initial time and frequency control resource set after receiving downlink reference signal measurements, classified in H04B7/0695.
II. Claims 12-21 and 29-30, drawn to a method and process for detecting a trigger for beam recovery, selecting a candidate beam and mapping a transmission configuration indicator and search space to an initial time and frequency control resource set, classified in H04B7/088.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as detecting a trigger for beam recovery, selecting a candidate beam and mapping a .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification; and
The inventions require a different field of search
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

In a voicemail received from Marcus Hammack on August 16, 2021 a provisional election was made with traverse to prosecute the invention of Group 1, claims 1-11 and 22-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-21 and 29-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-11, 22, 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (U.S. PGPub 2019/0306847), hereinafter referred to as Seo in view of Nam et al. (U.S. PGPub 2018/0192383), hereinafter referred to as Nam.
Regarding claim 1, Seo teaches a method for wireless communication by a Base Station (BS), comprising: 
receiving measurements of at least one downlink reference signal (RS) from a User Equipment (UE), wherein each of the at least one downlink RS is associated with a transmit beam (The UE measures BS's multiple Transmission (Tx) beams using at least one Reception (Rx) beam and then report measurement results to the BS; See [0239]); 
selecting, based on the received measurements, a transmit beam for transmitting on resources of an initial time and frequency control resource set (CORESET) (The BS determines beam association information between UE's Rx beams and BS's Tx beams based on the UE's beam measurement report. The beam association information indicates at least two beam pairs, where the UE's Rx beam and the BS's Tx beams are associated with each other. The beam association information may include a beam index of one of Tx and Rx beams belonging to each beam pair or include indices of both the Tx and Rx beams; See [0240]),; and 
transmitting information relating to the initial CORESET on the selected beam in a Medium Access Control (MAC) Control Element (MAC-CE) (The UE may receive, from the BS, information regarding at least one of control resource sets (CORESETs) where the at least two beam pairs are configured respectively and monitoring sets where the UE should monitor the at least two beam pairs respectively; See [0244]), wherein the information is transmitted using a combination of bits in the MAC-CE (where multiple bits are mapped to the subframe sets, respectively, and the corresponding bitmap may be transmitted using the MAC CE; See [0119]), the bits configured for indicating CORESETs (The network may configure a CORESET per BPL and transmit relevant information to the UE through higher layer signaling, a MAC CE, or the like; See [0218]).  
	Seo fails to explicitly teach wherein the initial CORESET schedules unicast Physical Downlink Data Channel (PDSCH) for the UE, wherein the initial CORESET is identified during initial access of the UE to the BS.
	Nam teaches wherein the initial CORESET schedules unicast Physical Downlink Data Channel (PDSCH) for the UE, wherein the initial CORESET is identified during initial access of the UE to the BS (receiving, from a BS, a SS/PBCH block comprising a PBCH that carries a MIB including an SIB1 CORESET configuration, wherein the SIB1 CORESET configuration comprises a frequency location, a number of RBs comprising an SIB 1 CORESET associated with the SS/PBCH block, and information of time domain resources of the SIB1 CORESET, determining an initial active BWP comprising the frequency location, the number of RBs comprising the SIB1 CORESET, and a numerology of RMSI, receiving, from the BS, a PDCCH mapped to at least one time-frequency resource within the SIB1 CORESET, wherein the PDCCH includes scheduling information of a PDSCH containing an SIB 1; See [0007]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Seo to include wherein the initial CORESET schedules unicast Physical Downlink Data Channel (PDSCH) for the UE, wherein the initial CORESET is identified during initial access of the UE to the BS taught by Nam in order to optimize communication.

Regarding claim 4, Seo further teaches the method of claim 1, further comprising transmitting an index of a Synchronization Signal Block (SSB) in a Transmission Configuration Indicator (TCI) field of the MAC-CE, the index of the SSB associated with a search space for searching on the initial CORESET by the UE (when system information such as RMSI is transmitted via a Tx beam, transmission resources (e.g., CSS or RMSI CORESET) for the corresponding system information may be configured based on the index of a synchronization signal block where the corresponding Tx beam is located. Therefore, a UE can know a set (e.g., CSS or RMSI CORESET) that the UE should monitor to detect the system information based on the index of the synchronization signal block; See [0127]).  

Regarding claim 5, Seo further teaches the method of claim 1, wherein the at least one downlink RS includes at least one of one or more Synchronization Signal Blocks (SSBs), one or more Channel State Information Reference Signals (CSI-RSs), or a combination thereof (The UE receives a synchronization signal through a synchronization signal block from the BS; See [0238]).  

Regarding claim 6, Seo teaches a method of wireless communications by a User Equipment (UE), comprising: 
transmitting measurements of at least one downlink reference signal (RS), wherein each of the at least one downlink RS is associated with a transmit beam (The UE measures BS's multiple Transmission (Tx) beams using at least one Reception (Rx) beam and then report measurement results to the BS; See [0239]);  P+S Ref. No.: 183398US33QUALCOMM Ref. No.: 183398 
receiving information relating to an initial time and frequency control resource set (CORESET) on a beam selected based on the measurements (The UE may receive, from the BS, information regarding at least one of control resource sets (CORESETs) where the at least two beam pairs are configured respectively and monitoring sets where the UE should monitor the at least two beam pairs respectively; See [0244]), wherein the information is received in a Medium Access Control (MAC) Control Element (MAC- CE) and is indicated using a combination of bits in the MAC-CE (where multiple bits are mapped to the subframe sets, respectively, and the corresponding bitmap may be transmitted using the MAC CE; See [0119]), the bits configured for indicating CORESETs (The network may configure a CORESET per BPL and transmit relevant information to the UE through higher layer signaling, a MAC CE, or the like; See [0218]); and 
monitoring the initial CORESET based on the received information (Difference search spaces are configured in the first and second symbols and a UE monitors a Tx beam with the first priority in the search space configured in the first symbol and a Tx beam with the second priority in the search space configured in the second symbol. The UE may monitor the CORESET; See [0157] and [0225]).
Seo fails to explicitly teach wherein the initial CORESET schedules unicast Physical Downlink Data Channel (PDSCH) for the UE, and wherein the initial CORESET is identified during initial access of the UE to a serving base station.  
Nam teaches wherein the initial CORESET schedules unicast Physical Downlink Data Channel (PDSCH) for the UE, wherein the initial CORESET is identified during initial access of the UE to the BS (receiving, from a BS, a SS/PBCH block comprising a PBCH that carries a MIB including an SIB1 CORESET configuration, wherein the SIB1 CORESET configuration comprises a frequency location, a number of RBs comprising an SIB 1 CORESET associated with the SS/PBCH block, and information of time domain resources of the SIB1 CORESET, determining an initial active BWP comprising the frequency location, the number of RBs comprising the SIB1 CORESET, and a numerology of RMSI, receiving, from the BS, a PDCCH mapped to at least one time-frequency resource within the SIB1 CORESET, wherein the PDCCH includes scheduling information of a PDSCH containing an SIB 1; See [0007]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Seo to include wherein the initial CORESET schedules unicast Physical Downlink Data Channel (PDSCH) for the UE, wherein the initial CORESET is identified during initial access of the UE to the BS taught by Nam in order to optimize communication.

Regarding claim 9, Seo further teaches the method of claim 6, further comprising receiving an index of a Synchronization Signal Block (SSB) in a Transmission Configuration Indicator (TCI) field of the MAC-CE, the index of the SSB associated with a search space for searching on the initial CORESET by the UE (when system information such as RMSI is transmitted via a Tx beam, transmission resources (e.g., CSS or RMSI CORESET) for the corresponding system information may be configured based on the index of a synchronization signal block where the corresponding Tx beam is located. Therefore, a UE can know a set (e.g., CSS or RMSI CORESET) that the UE should monitor to detect the system information based on the index of the synchronization signal block; See [0127]).  

Regarding claim 10, Seo further teaches the method of claim 9, wherein monitoring the initial CORESET includes monitoring the initial CORESET in the search when system information such as RMSI is transmitted via a Tx beam, transmission resources (e.g., CSS or RMSI CORESET) for the corresponding system information may be configured based on the index of a synchronization signal block where the corresponding Tx beam is located. Therefore, a UE can know a set (e.g., CSS or RMSI CORESET) that the UE should monitor to detect the system information based on the index of the synchronization signal block; See [0127]).  

Regarding claim 11, Seo further teaches the method of claim 6, wherein the at least one downlink RS includes at least one of one or more Synchronization Signal Blocks (SSBs), one or more Channel State Information Reference Signals (CSI-RSs), or a combination thereof (The UE receives a synchronization signal through a synchronization signal block from the BS; See [0238]).  

Regarding claim 22, Seo teaches an apparatus for wireless communication by a Base Station (BS), comprising: 
at least one processor (See Fig. 14, #180) configured to: 
receive measurements of at least one downlink reference signal (RS) from a User Equipment (UE), wherein each of the at least one downlink RS is associated with a transmit beam (The UE measures BS's multiple Transmission (Tx) beams using at least one Reception (Rx) beam and then report measurement results to the BS; See [0239]); 
The BS determines beam association information between UE's Rx beams and BS's Tx beams based on the UE's beam measurement report. The beam association information indicates at least two beam pairs, where the UE's Rx beam and the BS's Tx beams are associated with each other. The beam association information may include a beam index of one of Tx and Rx beams belonging to each beam pair or include indices of both the Tx and Rx beams; See [0240]); and 
transmit information relating to the initial CORESET on the selected beam in a Medium Access Control (MAC) Control Element (MAC-CE) (The UE may receive, from the BS, information regarding at least one of control resource sets (CORESETs) where the at least two beam pairs are configured respectively and monitoring sets where the UE should monitor the at least two beam pairs respectively; See [0244]), P+S Ref. No.: 183398US36QUALCOMM Ref. No.: 183398wherein the information is transmitted using a combination of bits in the MAC- CE (where multiple bits are mapped to the subframe sets, respectively, and the corresponding bitmap may be transmitted using the MAC CE; See [0119]), the bits configured for indicating CORESETs (The network may configure a CORESET per BPL and transmit relevant information to the UE through higher layer signaling, a MAC CE, or the like; See [0218]); and 
See Fig. 14, #185).  
	Seo fails to explicitly teach wherein the initial CORESET schedules unicast Physical Downlink Data Channel (PDSCH) for the UE, wherein the initial CORESET is identified during initial access of the UE to the BS.
	Nam teaches wherein the initial CORESET schedules unicast Physical Downlink Data Channel (PDSCH) for the UE, wherein the initial CORESET is identified during initial access of the UE to the BS (receiving, from a BS, a SS/PBCH block comprising a PBCH that carries a MIB including an SIB1 CORESET configuration, wherein the SIB1 CORESET configuration comprises a frequency location, a number of RBs comprising an SIB 1 CORESET associated with the SS/PBCH block, and information of time domain resources of the SIB1 CORESET, determining an initial active BWP comprising the frequency location, the number of RBs comprising the SIB1 CORESET, and a numerology of RMSI, receiving, from the BS, a PDCCH mapped to at least one time-frequency resource within the SIB1 CORESET, wherein the PDCCH includes scheduling information of a PDSCH containing an SIB 1; See [0007]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Seo to include wherein the initial CORESET schedules unicast Physical Downlink Data Channel (PDSCH) for the UE, wherein the initial CORESET is identified during initial access of the UE to the BS taught by Nam in order to optimize communication.

when system information such as RMSI is transmitted via a Tx beam, transmission resources (e.g., CSS or RMSI CORESET) for the corresponding system information may be configured based on the index of a synchronization signal block where the corresponding Tx beam is located. Therefore, a UE can know a set (e.g., CSS or RMSI CORESET) that the UE should monitor to detect the system information based on the index of the synchronization signal block; See [0127]).  

Regarding claim 25, Seo further teaches the apparatus of claim 22, wherein the at least one downlink RS includes at least one of one or more Synchronization Signal Blocks (SSBs), one or more Channel State Information Reference Signals (CSI-RSs), or a combination thereof (The UE receives a synchronization signal through a synchronization signal block from the BS; See [0238]).  

Regarding claim 26, Seo teaches an apparatus of wireless communications by a User Equipment (UE), comprising: 
at least one processor (See Fig. 14, #155) configured to: 
transmit measurements of at least one downlink reference signal (RS), wherein each of the at least one downlink RS is associated with a transmit beam (The UE measures BS's multiple Transmission (Tx) beams using at least one Reception (Rx) beam and then report measurement results to the BS; See [0239]); 
receive information relating to an initial time and frequency control resource set (CORESET) on a beam selected based on the measurements (The UE may receive, from the BS, information regarding at least one of control resource sets (CORESETs) where the at least two beam pairs are configured respectively and monitoring sets where the UE should monitor the at least two beam pairs respectively; See [0244]), wherein the information is received in a Medium Access Control (MAC) Control Element (MAC-CE) and is indicated using a combination of bits in the MAC-CE (where multiple bits are mapped to the subframe sets, respectively, and the corresponding bitmap may be transmitted using the MAC CE; See [0119]), the bits configured for indicating CORESETs (The network may configure a CORESET per BPL and transmit relevant information to the UE through higher layer signaling, a MAC CE, or the like; See [0218]); and 
monitor the initial CORESET based on the received information (Difference search spaces are configured in the first and second symbols and a UE monitors a Tx beam with the first priority in the search space configured in the first symbol and a Tx beam with the second priority in the search space configured in the second symbol. The UE may monitor the CORESET; See [0157] and [0225]); and 
See Fig. 14, #160).  
Seo fails to explicitly teach wherein the initial CORESET schedules unicast Physical Downlink Data Channel (PDSCH) for the UE, and wherein the initial CORESET is identified during initial access of the UE to a serving base station.  
Nam teaches wherein the initial CORESET schedules unicast Physical Downlink Data Channel (PDSCH) for the UE, wherein the initial CORESET is identified during initial access of the UE to the BS (receiving, from a BS, a SS/PBCH block comprising a PBCH that carries a MIB including an SIB1 CORESET configuration, wherein the SIB1 CORESET configuration comprises a frequency location, a number of RBs comprising an SIB 1 CORESET associated with the SS/PBCH block, and information of time domain resources of the SIB1 CORESET, determining an initial active BWP comprising the frequency location, the number of RBs comprising the SIB1 CORESET, and a numerology of RMSI, receiving, from the BS, a PDCCH mapped to at least one time-frequency resource within the SIB1 CORESET, wherein the PDCCH includes scheduling information of a PDSCH containing an SIB 1; See [0007]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the apparatus of Seo to include wherein the initial CORESET schedules unicast Physical Downlink Data Channel (PDSCH) for the UE, wherein the initial CORESET is identified during initial access of the UE to the BS taught by Nam in order to optimize communication.


when system information such as RMSI is transmitted via a Tx beam, transmission resources (e.g., CSS or RMSI CORESET) for the corresponding system information may be configured based on the index of a synchronization signal block where the corresponding Tx beam is located. Therefore, a UE can know a set (e.g., CSS or RMSI CORESET) that the UE should monitor to detect the system information based on the index of the synchronization signal block; See [0127]).

Claims 2, 7, 23 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Nam as applied to claims 1 and 22 above, and further in view of John Wilson et al. (U.S. PGPub 2019/0165915), hereinafter referred to as John Wilson.
Regarding claim 2, Seo in view of Nam fails to explicitly teach the method of claim 1, wherein the initial CORESET corresponds to a CORESET Identifier (ID) #0.  
John Wilson teaches wherein the initial CORESET corresponds to a CORESET Identifier (ID) #0 (The UE may receive the RMSI in a particular control resource set (coreset) of the initial access BWP (e.g., coreset 0), such as a physical broadcast channel (PBCH) of the initial access BWP; See [0046]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Seo in view of Nam to include wherein the initial CORESET corresponds to a CORESET Identifier (ID) 

Regarding claim 7, Seo in view of Nam fails to explicitly teach the method of claim 6, wherein the initial CORESET corresponds to a CORESET Identifier (ID) #0.  
John Wilson teaches wherein the initial CORESET corresponds to a CORESET Identifier (ID) #0 (The UE may receive the RMSI in a particular control resource set (coreset) of the initial access BWP (e.g., coreset 0), such as a physical broadcast channel (PBCH) of the initial access BWP; See [0046]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Seo in view of Nam to include wherein the initial CORESET corresponds to a CORESET Identifier (ID) #0 taught by John Wilson in order to enable reducing interference, improve spectral efficiency, and achieve time and/or frequency diversity by providing the configured BWP separately from initial access BWP.

Regarding claim 23, Seo in view of Nam fails to explicitly teach the apparatus of claim 22, wherein the initial CORESET corresponds to a CORESET Identifier (ID) #0.  
John Wilson teaches wherein the initial CORESET corresponds to a CORESET Identifier (ID) #0 (The UE may receive the RMSI in a particular control resource set (coreset) of the initial access BWP (e.g., coreset 0), such as a physical broadcast channel (PBCH) of the initial access BWP; See [0046]).  


Regarding claim 27, Seo in view of Nam fails to explicitly teach the apparatus of claim 26, wherein the initial CORESET corresponds to a CORESET Identifier (ID) #0.  
John Wilson teaches wherein the initial CORESET corresponds to a CORESET Identifier (ID) #0 (The UE may receive the RMSI in a particular control resource set (coreset) of the initial access BWP (e.g., coreset 0), such as a physical broadcast channel (PBCH) of the initial access BWP; See [0046]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Seo in view of Nam to include wherein the initial CORESET corresponds to a CORESET Identifier (ID) #0 taught by John Wilson in order to enable reducing interference, improve spectral efficiency, and achieve time and/or frequency diversity by providing the configured BWP separately from initial access BWP.
	
	
Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Nam as applied to claim 1 above, and further in view of Zhang.

Zhang teaches wherein the combination of bits consists of 2-bits for indicating four possible CORESETs for a given Bandwidth Part (BWP) (a bitmap with a length of 2 bits may be used, which is determined based on a number of CORESET; See [0045]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Seo in view of Nam o include wherein the combination of bits consists of 2-bits for indicating four possible CORESETs for a given Bandwidth Part (BWP) taught by Zhang in order to minimize resource waste.

Regarding claim 8, Seo in view of Nam fails to explicitly teach the method of claim 6, wherein the combination of bits consists of 2-bits for indicating four possible CORESETs for a given Bandwidth Part (BWP).  
Zhang teaches wherein the combination of bits consists of 2-bits for indicating four possible CORESETs for a given Bandwidth Part (BWP) (a bitmap with a length of 2 bits may be used, which is determined based on a number of CORESET; See [0045]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Seo in view of Nam to include wherein the combination of bits consists of 2-bits for indicating four possible CORESETs for a given Bandwidth Part (BWP) taught by Zhang in order to minimize resource waste.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/27/2021